DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending in this application.Claims 1, 2 and 6 are presented as currently amended claims.
Claims 3-5 and 7  are presented as previously amended or original claims.
No claims are newly presented.
No claims are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (US 20150307095 A1) in view of Chia (US 20170160744 A1) in view of Matsuno (US 20140156158 A1). As regards the individual claims:
Regarding claim 1, Aso teaches a control device comprising:
a detection unit configured to detect a periphery of a host vehicle a recognition unit configured to recognize an object that exists around the periphery of the host vehicle on a basis of a detection result from the detection unit(Aso: ¶ 025; a CCD camera, picks up an image of a surrounding environment of the host vehicle 10 and outputs data about this picked up image to the driving assistance apparatus 300. Images picked up by the on-vehicle camera 102 include images of road infrastructure of a road on which the host vehicle 10 is running, images of preceding vehicles 20 traveling ahead in the advancing direction of the host vehicle) (Aso: ¶ 021; driving assistance apparatus 300 recognizes, based on left and right lane division lines, the lane in which the host vehicle 10 is traveling, and assists steering of the host vehicle) (Aso: ¶ 007; apparatus is provided that is configured to assist in driving of a vehicle in order to cause the vehicle to follow a target track. The apparatus includes a first traveling track determining section that determines a first traveling track along which a first vehicle is able to travel based on road infrastructure, a second traveling track determining section that determines a second traveling track along which the first vehicle is able to travel based on the traveling track of a second vehicle that precedes the first vehicle, a deviation information storage section that stores deviation information about deviation between the first traveling track and the second traveling track such that the deviation information corresponds to traveling positions of the vehicles, and a target track formation section that forms, based on either the first traveling track or the second traveling track, a target track that the first vehicle is caused to follow);
While Aso does not explicitly teach:
and recognize a travel lane on which the host vehicle travels on a basis of a position of the object the object including at least one of a road component; however, Chia does teach:
and recognize a travel lane on which the host vehicle travels on a basis of a position of the object the object including at least one of a road component (Chia : ¶ 031; controller 30 is configured to determine an offset-distance 42 of the object 28 relative to the lane-position 32 based on the reflected-signal [but] when the lane-marking 34 is detected or is sufficient [it is preferential used; however,] if at some time in the future the lane-marking 34 cannot be detected, the controller 30 can continue to operate (e.g. steer) the vehicle 12 by maintaining the distance between the vehicle 12 and the object 28 that corresponds to the offset-distance 42.) (Chia : ¶ 033; controller 30 determines a roadway-contour 48 based on the lane-marking 34 of the roadway 20. In FIG. 2, the roadway-contour 48 is straight. However, curved instances of the roadway-contour 48 are contemplated that could curve to the right or left, and the controller 30 may be further configured to determine a radius-or-curvature for the roadway-contour) (Chia: ¶¶ 016-015; When radar/lidar data is only available (camera low or no confidence), automatic lane control shifts to use of radar/lidar data adjusted accordingly to the positional relationships noted previously) (Chia: ¶¶; 013-017] When both vision and ranging sensor data are available together, correlation and similarity measures are formed to establish positional relationships indicated by the data; Relative position and distances between vision and radar/lidar measurements are stored; If correlation no longer holds, vision and radar/lidar data is decoupled) (Chia: ¶ 003; sensors can be employed to indicate distance to stationary or moving objects around the vehicle which can include curbs, barriers, walls, foliage, vegetation, terrain features, cars, trucks, and other roadway objects.) (Chia: Fig 2; [showing a vehicle offsetting from a barrier]

    PNG
    media_image1.png
    621
    408
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso with the teachings of Chia because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Aso and Chia’s base devices are similar autonomous or semi-autonomous lane keeping devices; however, Chia’s device has been improved by considering objects other than vehicles as information for lane keeping. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chia’s known improvement to Aso using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it improve the accuracy and performance of lane keeping by considering a second source of data when the first source of data becomes unreliable.
Aso further teaches:
and an adjacent vehicle traveling on an adjacent travel lane which is adjacent to the travel lane on which the host vehicle travels (Aso: ¶ 007; apparatus is provided that is configured to assist in driving of a vehicle in order to cause the vehicle to follow a target track. The apparatus includes a first traveling track determining section that determines a first traveling track along which a first vehicle is able to travel based on road infrastructure, a second traveling track determining section that determines a second traveling track along which the first vehicle is able to travel based on the traveling track of a second vehicle that precedes the first vehicle, a deviation information storage section that stores deviation information about deviation between the first traveling track and the second traveling track such that the deviation information corresponds to traveling positions of the vehicles, and a target track formation section that forms, based on either the first traveling track or the second traveling track, a target track that the first vehicle is caused to follow) (Aso: ¶ 108; when the traveling track for target track formation is changed from the second traveling track to the first traveling track, the target track is formed based on the second traveling track to decrease deviation between the separation track used for the adjustment of the second traveling track and the separation distance) (Aso: ¶ 029; when the traveling track of the host vehicle 10 is in a lane adjacent to the traveling track of a preceding vehicle 20, a separation distance is, for example, longer)
a storage unit configured to store positional information of a lane mark recognized by the recognition unit (Aso: ¶ 007; a deviation information storage section that stores deviation information about deviation between the first traveling track and the second traveling track)
and a vehicle control unit configured to perform vehicle control of the host vehicle on a basis of a recognition result from the recognition unit (Aso: ¶ 021; the driving assistance apparatus 300 recognizes, based on left and right lane division lines, the lane in which the host vehicle 10 is traveling, and assists steering of the host vehicle 10 to prevent the host vehicle 10 from deviating from the lane division lines of the recognized lane);
However, neither Aso nor Chia explicitly teach:
wherein if the recognition unit fails to recognize the lane mark, the vehicle control unit is configured to estimate a first lane as the travel lane on a basis of a position of the object recognized by the recognition unit other than the lane mark, estimate a virtual lane mark that overlaps with an extension line of the lane mark of the travel lane that was recognized until the recognition unit has failed to recognize the lane mark on a basis of the positional information of the lane mark stored in the storage unit estimate a second lane as the travel lane on a basis of the virtual lane mark, compare the first lane with the second lane, and perform the vehicle control by using at least one of the first lane and the second lane in a case where estimate a second lane on a basis of the virtual lane mark between the first lane and the second lane is within a predetermined range; however, Matsuno does teach:
wherein if the recognition unit fails to recognize the lane mark, the vehicle control unit is configured to estimate a first lane as the travel lane on a basis of a position of the object recognized by the recognition unit other than the lane mark, estimate a virtual lane mark that overlaps with an extension line of the lane mark of the travel lane that was recognized until the recognition unit has failed to recognize the lane mark on a basis of the positional information of the lane mark stored in the storage unit estimate a second lane as the travel lane on a basis of the virtual lane mark, compare the first lane with the second lane, and perform the vehicle control by using at least one of the first lane and the second lane in a case where estimate a second lane on a basis of the virtual lane mark between the first lane and the second lane is within a predetermined range (Matsuno: ¶ 017; unit 32 processes the image information from the stereo camera [then uses] luminance differences [and] performs pattern matching with various kinds of predetermined templates, thus recognizing the lane line in front of the vehicle. This recognition of the lane line is continuously monitored over frames. When recognizing the lane line, the first environment recognition unit 32 also stores, as lane line data, the width W of the lane line from the position coordinates of the right and left lane lines and the width direction position of the vehicle 1 within the lane (the distance from the vehicle 1 to the left lane line and the distance from the vehicle 1 to the right lane line). For a lane line other than the above lane line obtained based on luminance and contrast of the image information given by the stereo camera 31, e.g., a lane line portion that is interrupted due to some reason and a lane line of the its own lane estimated to be existing still farther, the first environment recognition unit 32 estimates by farther extending the lane line obtained from the image information from the stereo camera 31, thus estimating it as the coordinate data [then] the lane line information on the driving lane thus obtained by the stereo camera unit 3 is output to the control unit [for vehicle control])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso with the teachings of Matsuno because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Aso and Matsuno’s base devices are similar autonomous or semi-autonomous lane keeping devices; however, Matsuno’s device has been improved by using a prediction of lane line extensions to control the vehicle. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Matsuno’s known improvement to Aso using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it improve the accuracy and performance of lane keeping by considering a third source of data when the first two sources of data becomes unreliable.
Regarding claim 2, as detailed above, Aso as modified by Chia as modified by Matsuno teach the invention as detailed with respect to claim 1. Aso further teaches:
wherein the vehicle control unit is configured to estimate the first lane on a basis of the position of the object, which is a moving object (Aso: ¶ 085; the target track is formed based on the second traveling track of one preceding vehicle [or in other] embodiment[s], a target track is formed based on the respective second traveling tracks of two preceding vehicles) (Aso: ¶ 025; a CCD camera, picks up an image of a surrounding environment of the host vehicle 10 and outputs data about this picked up image to the driving assistance apparatus 300. Images picked up by the on-vehicle camera 102 include images of road infrastructure of a road on which the host vehicle 10 is running, images of preceding vehicles 20 traveling ahead in the advancing direction of the host vehicle) (Aso: ¶ 021; driving assistance apparatus 300 recognizes, based on left and right lane division lines, the lane in which the host vehicle 10 is traveling, and assists steering of the host vehicle) (Aso: ¶ 007; apparatus is provided that is configured to assist in driving of a vehicle in order to cause the vehicle to follow a target track. The apparatus includes a first traveling track determining section that determines a first traveling track along which a first vehicle is able to travel based on road infrastructure, a second traveling track determining section that determines a second traveling track along which the first vehicle is able to travel based on the traveling track of a second vehicle that precedes the first vehicle, a deviation information storage section that stores deviation information about deviation between the first traveling track and the second traveling track such that the deviation information corresponds to traveling positions of the vehicles, and a target track formation section that forms, based on either the first traveling track or the second traveling track, a target track that the first vehicle is caused to follow);
Regarding claim 3, as detailed above, Aso as modified by Chia as modified by Matsuno teach the invention as detailed with respect to claim 1. Aso further teaches:
the vehicle control unit is configured to estimate an intermediate lane between the first lane and the second lane (Aso: ¶ 095; by averaging the left and right target tracks TG22, TG23, the target track TG2 is formed as a track passing through the intermediate space between the left and right target tracks TG22, TG23) 
and perform the vehicle control by using the intermediate lane (Aso: ¶ 089; In the vehicle 10, driving assistance relating to lane keeping is performed. Therefore, in the host vehicle 10, a target track TG2 to be followed by the host vehicle 10 is formed by a formation process for a traveling track based on lanes.) 
by using the intermediate lane. (Aso: ¶ 093; the host vehicle 10 is traveling in a section A11 in the mode in which the vehicle 10 follows the target track TG2 formed based on the first traveling track TC12.)
wherein in the case where the amount of positional displacement in the lane width direction between the first lane and the second lane is within the predetermined range and perform the vehicle control by using the intermediate lane. (Aso: ¶ 108; In each embodiment described above, an example is given where, when the traveling track for target track formation is changed from the second traveling track to the first traveling track, the target track is formed based on the second traveling track to decrease deviation between the separation track used for the adjustment of the second traveling track and the separation distance newly acquired. However, as long as such a portion so discontinuous as to cause discomfort to the driver does not occur in the target track, the deviation of the target track may be resolved by, for example, a gradual change when the traveling track for the target track formation is changed from the second traveling track to the first traveling track. Thus, the range of application of the driving assistance apparatus is widened)
Regarding claim 6, as detailed above, Aso as modified by Chia as modified by Matsuno as modified by Sato teach the invention as detailed with respect to claim 2. Aso further teaches:
wherein the moving object is the adjacent vehicle (Aso: ¶ 085; the target track is formed based on the second traveling track of one preceding vehicle [or in other] embodiment[s], a target track is formed based on the respective second traveling tracks of two preceding vehicles)
Regarding claim 7, as detailed above, Aso as modified by Chia as modified by Matsuno teach the invention as detailed with respect to claim 1. Aso further teaches:
wherein in the case where the amount of positional displacement in the lane width direction between the first lane and the second lane is within the predetermined range, the vehicle control unit is configured to perform the vehicle control by using the second lane, and in a case where the amount of positional displacement in the lane width direction between the first lane and the second lane is out of the predetermined range, the vehicle control unit is configured to perform the vehicle control by using the first lane. (Aso: ¶ 108; when the traveling track for target track formation is changed from the second traveling track to the first traveling track, the target track is formed based on the second traveling track to decrease deviation between the separation track used for the adjustment of the second traveling track and the separation distance newly acquired. However, as long as such a portion so discontinuous as to cause discomfort to the driver does not occur in the target track, the deviation of the target track may be resolved by, for example, a gradual change when the traveling track for the target track formation is changed from the second traveling track to the first traveling track)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Chia in view of Matsuno in view of Myers et al. (US 20180025234 A1) (hereinafter Myers). As regards the individual claims:
Regarding claim 4, as detailed above, Aso as modified by Chia as modified by Matsuno teaches the invention as detailed with respect to claim 3. However, none explicitly teach:
the vehicle control unit is configured to weight the first lane in accordance with number of objects that is used when the first lane is estimated; but Myers does teach:
the vehicle control unit is configured to weight the first lane in accordance with number of objects that is used when the first lane is estimated. the vehicle control unit is configured to weight the first lane in accordance with number of objects that is used when the first lane is estimated (Myers: ¶ 036; method 500 for determining . . . a current lane for a vehicle [a] plurality of types of perception data including camera data, radar data, LIDAR data, and/or ultrasound data may be received and combined [and] a location for a lane marking may be determined based on an average or other combination of camera and LIDAR data. The sensor fusion 502 may use averages or weighted averages for different data types to determine fused or combined data).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso with the teachings of Myers based on a motivation to improve safety by more accurately determine the currently occupied lane and is use it to compute avoidance options and autonomous trajectories (Myers: ¶ 018):
Aso further teaches:
and estimate the intermediate lane. (Aso: ¶ 095; by averaging the left and right target tracks TG22, TG23, the target track TG2 is formed as a track passing through the intermediate space between the left and right target tracks TG22, TG23.)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Chia  in view of Matsuno in view of Fritz (US 20100324797 A1). As regards the individual claims:
Regarding claim 5, as detailed above, Aso as modified by Chia as modified by Matsuno teach the invention as detailed with respect to claim 1. While neither Aso nor Chia explicitly teach:
wherein in a case where the amount of positional displacement in the lane width direction between the first lane and the second lane is out of the predetermined range, the vehicle control unit is configured to stop at least a part of the vehicle control; Fritz does teach:
wherein in a case where the amount of positional displacement in the lane width direction between the first lane and the second lane is out of the predetermined range, the vehicle control unit is configured to stop at least a part of the vehicle control. (Fritz: ¶ 011; lateral guiding assistance is preferably deactivated if the distance between the vehicle and the guide vehicle increases to a value which is larger than the predefined distance limit or if the shaft angle exceeds the predefined angle limit in its amount.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso as modified by Chia as modified by Matsuno with the teachings of Fritz because applying a known technique to a known method ready for improvement to yield predictable results. Here, the technique of continuing automatic lane control while observed distances are within a predetermined range are well known in the art and applying them to a method of controlling a vehicle to remain in the lane yields obviously predictable results of improving lane keeping ability and operational safety.
Response to Arguments
Applicant’s arguments with respect to claim 1 with respect to have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (US 20050228587 A1) which teaches capturing an image around a subject vehicle and detecting an object vehicle as a method for determining a lane different than the travel lane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 




/MACEEH ANWARI/Primary Examiner, Art Unit 3663